IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                         AT NASHVILLE            FILED
                      AUGUST SESSION, 1998        August 31, 1998

                                               Cecil W. Crowson
STATE OF TENNESSEE,       )                  Appellate Court Clerk
                              C.C.A. NO. 01C01-9710-CR-00490
                          )
      Appellee,           )
                          )
                          )   DAVIDSON COUNTY
VS.                       )
                          )   HON. J. RANDALL WYATT
ANDRE CHAMBERLAIN,        )   JUDGE
                          )
      Appe llant.         )   (Direct Ap peal)




FOR THE APPELLANT:            FOR THE APPELLEE:

ROBERT P. BALLINGER           JOHN KNOX WALKUP
601 Woodland Street           Attorney General and Reporter
Nashville, TN 37206
                              TIMOTHY F. BEHAN
                              Assistant Attorney General
                              425 Fifth Avenu e North
                              Nashville, TN 37243-0493

                              VICTOR S. JOHNSON
                              District Attorney General

                              PAUL DEWITT
                              Assistant District Attorney
                              Suite 500, 222-2nd Avenue N.
                              Nashville, TN 37201-1649



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                    OPINION



         Appellant was convicted of one count of possession with intent to sell; two

counts of aggravated assault; one count of disorderly conduct; one count of

resisting arrest; and one count of evading arrest, from an incident where he

walked away from police afficers who approached the group in which he was

standing. The trial court sen tenced Ap pellant to a total of 40 yea rs by running the

possession and aggravated assault convictions consecutively. The rema ining

convictions were run concu rrently. State v. Cha mbe rlain, C.C.A. No. 01C01-

9509-Cr-00304, Davidson County (Tenn. Crim. App., Nashville, October 17,

1996).



         On appeal this Court ruled that the aggravated assault offenses were

simp le assaults, and remanded the assault portion of the case for resentencing.

On remand, Appellant was sentenced to 11 months, 29 days at 100 percent for

both assault convictions . The Cou rt ran the two assa ult sentences c onsecutive

to each other and to the 20 year sentence for the sale of cocaine.



         After a review of the record, we affirm the judgm ent of the trial court

pursuant to Court of Criminal Appeals Rule 20.



         On appe al, Appellant contends his simple assault convictions should not

run consecutively to each other and to the 20 year sentence for the sale of

cocaine.




                                         -2-
      The trial court corr ectly orde red the s entenc es to run consecutively since

this Court ruled in the initial appeal that Appellant’s consecutive sentences were

prope rly imposed. Cha mbe rlain, C.C.A.No. 01C01-9509-Cr-00304 slip op at 5-6

This holding is the law of this case.



      Acco rdingly , we affirm the trial court’s judgment pursuant to Court of

Criminal Appeals Rule 20.



                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
DAVID H. WELLES, JUDGE


___________________________________
JOHN K. BYERS, SENIOR JUDGE




                                        -3-